DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5, 6, 12 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-4, 7-11 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
                                                                                                                                                                                                         
Claim 1, from which claims 3-4, 7-11 and 16-20 depend, recites the limitation "wherein at least one of the total carbon emission is at most 50 microgram”.  There is insufficient antecedent basis for this limitation in the claim at it is unclear what “at least one of the total carbon emission” applicant is referencing.

Claim 7 further lacks antecedent bases as it recites the limitation "wherein the amphiphilic protective additive comprises bis-amides or N,N’-bis-alkylene fatty acid amides having the general structure formula R-CO-NH-(CH2)n-NH-CO-R’ wherein R and R’ are the same or different alkyl or alkenyl groups having about 15 to 21 carbon atoms " in Claim 1.  There is insufficient antecedent basis for this limitation in the claim since Claim 1 requires the amphiphilic protective additive be derived from C12-C20 fatty acids.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 8-11, 18 and 20 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as being anticipated by Lederer et al. (US 2013/0123413)
	In Examples 1-3 in Table 2, Lederer et al. teach automotive interior parts prepared from thermoplastic compositions comprising 
	(a) heterophasic propylene copolymer(s), 
	(b) a high aspect ratio (HAR) Talc as a filler, 
	(c) an amphiphilic protective additive comprising a hydrophilic part and a hydrophobic part, with C18 Oleamide (cis-9-octadecenamide) being especially suitable (¶ 178)
	(d) a phenolic antioxidant additive (see Footnote * Rest to 100% are additives, like antioxidants, which are preferably phenolic antioxidants [See ¶ 121]);
	wherein (a)-(d) are present in various weight ranges consistent with the present claims. 
	It is noted that while Lederer et al. teaches 10-25 wt% of styrene block copolymer (SBC), the styrene block copolymer may also preferably be hydrogenated-styrene-vinyl isoprene (SIS). (See ¶ 110) Thus, styrene-ethylene-butadiene-styrene (SEBS) is not require in the teaching of Lederer et al., which is consistent with the requirement for less than 0.01 wt% of styrene-ethylene-butadiene-styrene in applicant’s claims.  The 10-25 wt% of hydrogenated-styrene-vinyl isoprene (SIS) is not excluded from the present claims.
	Regarding new claim 18, it is noted that in ¶ 45, the up to 50% of the heterophasic propylene copolymer, is taught to contain up to 25% of ethylene-propylene copolymer. Thus, the composition contains up to 12.5% ethylene-α-olefin elastomer.
	Regarding claim 20, while the claim recites the flexural modulus of the intermediate composition used in prepared the claimed interior automotive part, it is noted that the claims are not to the composition.  The properties of the composition, including the flexural modulus, do not apply and are not of the claimed automotive part.
	Thus, the requirements for rejection under 35 U.S.C. 102((a)(1)/(a)(2)) are met.

Claim(s) 1-4, 7-11 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lederer et al. (EP 2410007)
	In Example 1 in Table 2 of EP 2410007, Lederer et al. teach a thermoplastic composition comprising 
	(a) heterophasic propylene copolymer(s) (HECO 1 and 2), 
	(b) a high aspect ratio (HAR) talc as a filler (Talc 2), 
	(c) an amphiphilic protective additive comprising a hydrophilic part and a hydrophobic part, with C18 Oleamide (cis-9-octadecenamide) being especially suitable, and 
	(d) a phenolic antioxidant additive (see Footnote * Rest to 100% are additives, like antioxidants, acc. to [0093] preferably phenolic antioxidants);
	wherein (a)-(d) are present in various weight ranges consistent with the present claims.  It is noted that Comparative example “CE2” also meet the requirements of the present claims, without a second Talc.
	In ¶ 150-151 of EP 2410007, Lederer et al. teach the production of automotive interior parts from these compositions.
	Thus, the requirements for rejection under 35 U.S.C. 102(a)(1)  are met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 and 17  is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lederer et al. (EP 2410007 or (US 2013/0123413) .
	While Lederer et al., above, may not expressly teach the disclosed tiger stripes value of the claims, it is reasonable that the automotive part of Lederer et al. would possess the presently claimed properties since the automotive part of Lederer et al. is essentially the same as the claimed automotive part and the USPTO does not have at its disposal the tools or facilities deemed necessary to make physical determinations of the sort.  In any event, an otherwise old product is not patentable regardless of any new or unexpected properties. In re Fitzgerald  et al , 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § 2112 - § 2112.02.
	Even if assuming that the prior art references do not meet the requirements of 35 U.S.C. 102, it would still have been obvious to one of ordinary skill in the art, at the time the invention was made, to arrive at the same inventive composition because the disclosure of the inventive subject matter appears within the generic disclosure of the prior art.

Response to Arguments
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive. 

Regarding Lederer et al. (US 2013/0123413), as stated above, while Lederer et al. teaches 10-25 wt% of styrene block copolymer (SBC), the styrene block copolymer may preferably be hydrogenated-styrene-vinyl isoprene (SIS). (See ¶ 110).  Thus, styrene-ethylene-butadiene-styrene (SEBS) is not require in the teaching of Lederer et al.

Regarding EP 2410007 to Lederer et al. applicant argues that Lederer ’07 fails to disclose such a composition with sufficient specificity to deprive the claims of their novelty and therefore fails to disclose the claimed value for the total carbon emission, nor is such a feature inherent in Lederer ‘007.  It is noted that is unclear what “the total carbon emission” applicant is attempting to claim (see 112 rejection above).

Applicant argues that Lederer ’07 broadly discloses that their additives “shall not exceed 7 wt.-%.”.  However, in that same ¶ 3, Lederer narrows the amount of the additives to less than  3.5 wt.-%., which full encompasses applicant’s 0.05 — 1 wt.%.  Considering the narrow range taught by the prior art, it is believed that the additives are disclosed with sufficiently specificity for one of ordinary skill in the art.

Regarding the argument that “Lederer ’07 discloses a long list of potential slip agents, many of which have more than the claimed number of carbon atoms and then exemplifies use of 13-dococenamide a C22 fatty acid amide”, in ¶ 103 Lederer ’07 teaches C18 Oleamide (cis-9-octadecenamide) as an especially suitable compound from the list.

Applicant also argues that claim 1 requires an ”amount of another talc of less than 0.01 wt.%”.  This is not the case, as claim 1 allows as much at 5% of another tack to be present, which Lederer ’07 teaches said 5% of the other mineral filler.

Regarding Claim 3, applicant disregards the teaching in Lederer ’07 “that their composition can be free of a plastomer” in anticipating applicant’s “less than 0.01 wt.% of high density polyethylene (HPDE) is present.”  However, it is clear that this teaching in Lederer ’07 anticipates this claim limitation. 

Regarding Claims 16, 17, 19 and 20. see above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE